Title: To George Washington from Oliver Wolcott, Jr., 4 April 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            [4 April 1795]
          
          At a Meeting of the Trustees for the redemption of the Public Debt, at the Senate Chamber on the 4th of April 1795.
          
          Present,
          The Secretary of State,
          The Secretary of the Treasury,
          The Attorney General;
          The Certificate of the Register of the Treasury being read, by which it appears that the quarterly interest of the Stock standing on the Books of the Treasury to the credit of the said Trustees & of Samuel Meredith, Treasurer in trust for the U. States and due on the 31st of last month, amounts to the sum of Eighteen thousand nine hundred Dollars & fifty one Cents.
          Resolved, that the same be disposed of by the Agent of the Trustees in the purchase of the Public debt, in the manner last prescribed by the Board. on behalf of the Board,
          
            Olivr Wolcott JrSecy of the Treasy
          
        